Citation Nr: 1518917	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of colon or rectal cancer due to Agent Orange and/or chemical exposure. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 1987, including service in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa, which denied the Veteran's claim of service connection for residuals of rectal cancer (claimed as colon cancer) due to herbicide exposure.  In September 2014, the Board remanded this matter for further development, and the case has been returned for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2014 remand, the Board requested that the AOJ do the following:  1) obtain all of the Veteran's outstanding VA and private treatment records to include the March 2006 results of a colonoscopy performed at the Nebraska Medical Center; 2) provide the Veteran an examination; and 3) readjudicate the claim in a supplemental statement of the case (SSOC).  Although the Veteran was afforded an examination in December 2014, outstanding VA and private records have not been associated with the claims folder and his claim has not been readjudicated in an SSOC.  In its April 2015 informal hearing presentation, the Veteran's representative specifically indicated that the Veteran is regularly treated at Mount Pleasant Hospital and Mercy Hospital in Iowa City.  Accordingly, the Board finds that remand is necessary to obtain the outstanding treatment records and to readjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records, to specially include those from Mount Pleasant Hospital, Mercy Hospital in Iowa City, and the Nebraska Medical Center (March 2006 colonoscopy).  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtain an addendum examination based on any new pertinent evidence, the claim for service connection must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




